FRICK, C. J.
I concur. I feel constrained to say, however, that my first impressions were that, where, as in this state, a debtor may prefer a creditor, and may pay one or more of his creditors when he is unable to pay all, an attempt to transfer *580property to one creditor, for the purpose of discharging a bona fide indebtedness, which transfer fails for the sole reason that the statute of frauds has not been complied with, in that the delivery of the property and the change of possession thereof were not made as provided by the statute, is, when standing alone, not sufficient to authorize the levying of an attachment on the property sought to be transferred, .although an execution might properly be levied thereon as property belonging to the debtor. I had supposed that a mere abortive attempt to transfer property to a creditor to whom the law permits a transfer to be made for the purposes before stated, and where no actual fraudulent intent or purpose is involved, would not give another creditor of the debtor any greater right to attach the property than if the transfer had, in all respects, been made according to the statute. Of course, if the attaching creditor should allege and prove that he was misled into extending credit after the attempted transfer was made, a different case would be presented. There are, however, authorities, as pointed out by Mr. Justice Straup, which make the mere attempt to transfer, under the circumstances I have detailed, a sufficient ground to issue an attachment. Such, also, seems to be the purpose and intent of our statute (section 2473), referred to' by Mr. Justice Straup. If, under the statute, such an attempt constitutes fraud as between debtor and creditors, we have no alternative, save to enforcer the statute as we find it.
For the foregoing reasons, I am forced to> the conclusion that the judgments in these cases should be affirmed.